Exhibit 10.32

CONSULTING AND INDEPENDENT CONTRACTOR AGREEMENT

 

THIS CONSULTING AND INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made by
and between Clearside Biomedical, Inc., a Delaware corporation (the “Company” or
“Clearside”), and Brion Raymond (“Consultant”) (hereinafter collectively “the
parties”) and entered into as of the date of execution by both parties (the
“Effective Date”).

 

WHEREAS, Consultant’s employment with Clearside terminated effective December
30, 2019 (the “Separation Date”);

 

WHEREAS, the parties have entered into a Release and Settlement Agreement
(hereinafter “Release Agreement”) and intend for all terms contained within the
Release Agreement to remain in effect and binding;

 

WHEREAS, Clearside wishes to continue to affiliate with Consultant to obtain the
consulting services described below; and

 

WHEREAS, Clearside wishes to maintain in confidence all trade secrets and
confidential information of the Company for the purpose of the consulting
services or arising from the consulting services.

 

NOW, THEREFORE, the Company and Consultant hereby agree:

 

1.

Scope of Engagement.  During the term of this Agreement, the Company hereby
engages the Consultant as an independent contractor to provide consulting
services to the Company (hereinafter “Consulting Services”). These Consulting
Services shall consist of consulting on XIPERE related matters, certain
non-XIPERE related matters and any and all other services as specifically
authorized and directed by the Company to perform.  If the nature of the
Consulting Services does not require Consultant to be present at Clearside’s
business premises, Consultant will not be required to perform such Services at
any particular location.  

 

2.  Term.  The Consultant’s engagement with the Company shall commence on
January 2, 2020, and shall continue for a period of six (6) months, through and
until June 30, 2020, after which it shall terminate (the “Term”). During the
Term, Consultant agrees to provide Clearside with up to the equivalent of twelve
(12) work days (that being ninety-six (96) hours) of consulting services on
XIPERE related matters at no hourly fee.  Consultant further agrees to provide
Clearside with consulting services on non-XIPERE related matters, and XIPERE
related matters beyond the twelve (12) work days referenced, on an hourly basis
to be billed in accordance with Paragraph 3.1 below. The Term may be extended
beyond June 30, 2020 with the mutual consent of both parties in writing.  Any
such extension of the Agreement shall be month to month and either party may
terminate thereafter by giving written notice to the other party prior to the
start of any subsequent month.

 

 

 

 

 

--------------------------------------------------------------------------------

E

3. Fees and Benefits.

 

     3.1 As full compensation for the Consulting Services, the Company will
provide Consultant with the following compensation and/or benefits:

 

(a) Clearside will agree to accelerate the vesting of existing stock options for
Consultant.  More specifically, Clearside previously granted Consultant one or
more options to purchase shares of the Company’s common stock (the “Options”)
pursuant to the terms of the Company’s 2016 Equity Incentive Plan (the “Plan”).
Vesting of Consultant’s outstanding Options ended on the Separation Date, at
which time 77,500 shares subject to the Options remained unvested (the “Unvested
Options”). Although the Company is not otherwise obligated to do so, if
Consultant (i) continues to provide services to the Company under the terms of
this Agreement through June 30, 2020, and (ii) timely signs, dates and returns
this fully executed Agreement to the Company, subject to approval by the
Company’s Board of Directors, the Company will accelerate the vesting of 6,250
shares at a strike price of $1.24 subject to the Unvested Options on March 31,
2020 and 6,250 shares at a strike price of $1.24 subject to the Unvested Options
on June 30, 2020. The exercise period for the aggregate of 12,500 shares
referenced in the preceding sentence will be extended so that such shares will
remain exercisable through September 30, 2020.  Consultant and the Company
hereby consent to the modification and amendment of the terms governing
Consultant’s Options and the option documents to conform to the provisions of
this Agreement, and Consultant acknowledges and understands that the Options
will no longer qualify as incentive stock options.  Except as expressly set
forth in this paragraph, Consultant’s Options, including the terms and
conditions of the Options and Consultant’s rights and obligations with respect
to the Options, will continue to be governed by the terms of Consultant’s
operative stock option grant notices and agreements with the Company and the
Plan.  With respect to the Options detailed in this subsection (a), each vesting
shall be contingent on there being no uncured breach of the terms of this
Agreement by Consultant on or prior to each vesting date.

 

 

(b) As it relates to the Consulting Services provided by Consultant on XIPERE
related matters, Clearside will reimburse Consultant for pre-approved necessary
and ordinary business-related expenses.  Other than the Options detailed in
subsection (a) above, Consultant will not be provided with additional
compensation for the twelve (12) work days of XIPERE related Consulting Services
provided pursuant to this Agreement.  Should  the Consulting Services on XIPERE
related matters exceeds the twelve (12) work days contemplated in Paragraph 2
above, Consultant will be provided with his hourly rate referenced in 3.1(c)
below.  

 

(c) As it relates to the Consulting Services provided by Consultant on
non-XIPERE related matters, Consultant will be paid his customary hourly rate of
$400.00/hour (the “Consulting Fee”).  For non-XIPERE related Consulting
Services, Consultant will also be reimbursed for pre-approved necessary and
ordinary business-related expenses.  

 

Page 2 of 6

 

--------------------------------------------------------------------------------

E

Consultant shall timely submit invoices detailing the Consulting Services
rendered and the time spent on such Consulting Services pursuant to this
Agreement and any approved business-related expenses incurred, along with
supporting receipts and documentation. This invoicing requirement applies to
both XIPERE related and non-XIPERE related Consulting Services so that Clearside
can track the hours provided with respect to both XIPERE related and non-XIPERE
related services. Any Consulting Fee due per subparagraphs (b) or (c) above and
approved reimbursements shall be payable in a lump sum within thirty (30) days
following the date the invoice for Consulting Services is submitted to the
Company by Consultant.  Consultant understands that he will receive an IRS Form
1099 or equivalent from the Company at year-end for the Consulting Fees, Options
and reimbursements detailed herein. Consultant further acknowledges and agrees
that he shall be solely responsible for all federal, state and local taxes
related to the Consulting Fees and Options as detailed more fully in Section 4.2
below.

 

3.2 Consultant agrees that he is not entitled to any benefits that the Company
provides to its employees, including but not limited to vacation, group medical
or life insurance, disability, retirement benefits or any other benefit plans
offered by the Company. Consultant expressly waives the right to participate in
any such programs. Consultant also agrees that, consistent with his independent
contractor status, Consultant will not apply for any government-sponsored
benefits that are intended to apply to employees, including, but not limited to,
unemployment benefits or workers’ compensation benefits.  

 

 

3.3 Except for pre-approved business-related expenses, Consultant is responsible
for payment of all expenses incurred in performing the Consulting Services,
including but not limited to expenses for Internet or phone service on mobile or
other devices.  Moreover, unless specifically authorized or otherwise addressed
herein, Consultant shall furnish, at his own expense, the equipment, supplies,
and other materials used to perform the Consulting Services.  Consultant will be
provided with access to the Company’s premises and equipment to the extent
necessary for the performance of the Consulting Services.

 

4. Independent Contractor Status.

 

4.1 Consultant understands and agrees that he is being engaged by the Company as
an independent contractor. Nothing in this Agreement shall transform the
Consultant into an employee, agent, or legal representative of the Company in
any capacity whatsoever.  Unless expressly authorized to do so, Consultant has
no authority to bind or obligate the Company in any manner and shall not hold
himself out to others as having any such authority.  In addition, Consultant
shall not make any agreements or representations on the Company’s behalf without
the Company’s prior written consent. The Consultant shall be responsible for any
and all of his acts or omissions. The Consultant agrees to indemnify and hold
harmless the Company from all losses, liabilities, and costs incurred by the
Company on account of any acts or omissions of the Consultant.

 

4.2 As an independent contractor, the Consultant understands and agrees that he
will be responsible for obtaining his own valid workers’ compensation insurance
or any other

Page 3 of 6

 

--------------------------------------------------------------------------------

E

required insurance. The Company shall not be responsible for any injuries
sustained by Consultant while engaged with the Company.  Consultant acknowledges
and agrees that, due to the fact that Consultant is an independent contractor,
the Company will not be responsible for withholding or paying any income,
payroll, Social Security, or other federal, state, or local taxes, or making any
insurance contributions.  Consultant is responsible for, and shall indemnify the
Company against, all such taxes or contributions, including any penalties and
interest.

 

4.3 To the extent Consultant performs the Consulting Services on the Company’s
premises and/or utilizes the Company’s equipment, he shall comply with all
applicable policies of the Company relating to business and office conduct,
health and safety, and use of the Company’s facilities, supplies, information
technology, equipment, networks and other resources.

 

 

5.

  Confidentiality.  

 

In the course of Consultant providing Consulting Services, he will have access
to and acquire knowledge of trade secrets and other confidential information as
defined in Paragraph 15 of the Release Agreement and Clearside’s Proprietary
Information and Inventions Agreement concerning Clearside’s operations, plans,
products, finances, employees, and business methods, which information
Consultant understands would be extremely damaging to Clearside if disclosed to
a competitor or made available to any other person or corporation.  Consultant
promises that he will not disclose or reveal any trade secrets or confidential
information to anyone, and will not use Clearside’s trade secrets or
confidential information for any personal or business purpose, unless necessary
in the performance of the Consulting Services. The agreements set forth in this
paragraph shall survive the termination of other arrangements contained in this
Agreement and the duty imposed on Consultant hereunder shall remain effective
for as long as the trade secrets and confidential information remain protected
under state law.  The parties agree and acknowledge that this non-disclosure
provision is reasonable and breach of this provision would cause harm to
Clearside.  

 

6.  “Work Made for Hire” and Intellectual Property Developed by Consultant.

 

 

6.1

The Company shall own all right, title and interest in any inventions or
discoveries (e.g., compositions of matter, devices, processes, treatments,
improvements, concepts, ideas and the like), whether or not patentable,
developed or acquired by Consultant and/or the Company’s employees as a result
of the Consulting Services (hereinafter “Inventions”).

 

 

6.2

Consultant will promptly, without royalty and at the Company’s expense, (i)
disclose to Company any Inventions that he develops or acquires, (ii) execute
all applications, assignments and other instruments and do such other acts that
the Company may deem necessary to obtain and maintain patent rights, copyrights
and other similar intellectual property rights anywhere in the world and (iii)
provide the Company assistance as needed in any legal proceedings regarding such
intellectual property rights.

 

Page 4 of 6

 

--------------------------------------------------------------------------------

E

 

6.3 Consultant will document, and provide such documentation at no extra charge
to the Company, sufficient details of the work performed as such that the
Company can verify the work done and use such documentation for understanding
and permanent records of change.



 

7.  Consultant’s Representation.  The Consultant represents and warrants to the
Company that his acceptance of engagement by the Company hereunder does not
violate and will not violate any contract or agreement to which the Consultant
is a party and does not or will not result in a breach by the Consultant of any
covenant of non-disclosure or any other covenant or agreements owed by the
Consultant to any person, corporation or legal entity other than the Company.
The Consultant shall indemnify and hold the Company harmless from any and all
claims, suits, or causes of action arising from any contract, agreement, or
covenant described herein to which the Consultant is a party.  It is understood
and agreed between the parties that the performance of Consulting Services as
defined in this Agreement shall not be deemed to violate the applicable
post-employment covenants contained within the Proprietary Information and
Inventions Agreement executed by Consultant that remain in effect and binding as
detailed in Paragraph 15 of the Release Agreement.

 

8. Terms.

 

8.1 Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Consultant shall not operate or be construed as a waiver of any
subsequent breach by Consultant or any of the Company’s rights hereunder.

 

8.2 Entire Agreement. This Agreement and the Release Agreement contain the
entire agreement between the parties and supersede any prior or contemporaneous
agreements between the parties. This Agreement may not be changed orally, but
only by an agreement in writing, duly signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.

 

8.3 Severability.  In the event that any provisions of this Agreement shall be
deemed void or invalid by a court of competent jurisdiction, the remaining
provisions shall be and remain in full force and effect and Consultant hereby
confers upon such court the power to replace such void or invalid provisions
with such other enforceable and valid provisions as shall be as close to the
original in form and effect.

 

8.4 Governing Law. This Agreement and all related disputes shall be governed by
and construed in accordance with the laws of the State of Georgia, irrespective
of the fact that either of the parties now is or may become a resident of a
different state.  Consultant acknowledges that Georgia has a substantial nexus
with this Agreement.  

 

8.5 Forum Selection.  The parties hereto agree that all actions or proceedings
arising in connection with this Agreement shall be tried and litigated
exclusively in the state and federal courts located in Georgia. The
aforementioned choice of venue is intended by the parties to be mandatory and
not permissive in nature, thereby precluding the possibility of

Page 5 of 6

 

--------------------------------------------------------------------------------

E

litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than that specified in this paragraph.

 

8.6 Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company.  Consultant cannot assign any of his rights or
obligations under this Agreement.

8.7 Consultant Acknowledgement.  Consultant acknowledges that he has been
advised by the Company to consult with independent counsel of his own choice, at
his expense, concerning this Agreement, that he has had the opportunity to do
so, and that he has taken advantage of that opportunity to the extent that he
desires.  Consultant further acknowledges that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.

 

8.8 Counterparts.  This Agreement may be signed in counterparts, each of which
shall be deemed an original and together shall constitute one executed
Agreement.  Scanned or facsimile signatures shall be deemed valid and the
equivalent of originals unless there is an assertion that it is not genuine.

 

 

By:_/s/ Brion Raymond

     Brion Raymond

 

 

Address:  ___________________________

 

                ___________________________

 

 

Date:  January 3, 2020

By:/s/ George Lasezkay

     On Behalf of Clearside Biomedical, Inc.

 

 

Address:  ___________________________

 

                ___________________________

 

 

Date:  January 3, 2020

 

 

 

 

Page 6 of 6

 